EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin King (Reg. No. 50,464) on July 5, 2022.
The application has been amended as follows: 

In the claims:

1-23. (Canceled)

24. (Currently Amended) A method for preparation of isocyanates from carbonate containing compounds, comprising: 
(1) providing a mixture consisting of a carbonate containing compound, an compound, and wherein the compound is selected from the group consisting of benzylamine, ethylamine, phenethylamine, propylamine, 3-phenylpropylamine, butylamine, 4-phenylbutylamine, pentylamine, 5-phenylpentylamine, hexylamine, 6-phenylhexylamine, isobutylamine, aminoethylpiperazine, 1-methylpiperazine, 3-morpholinopropylamine, , and [[or]] (3-aminopropyl)trimethoxysilane; and 
(2) performing a converting process to have the polycarbonate react with the compound oC, and the second heating stage operates at temperature between 100 and 250oC under vacuum.  

25-26. (Canceled)  

27. (Currently Amended) The method of claim 24, wherein the is present in the mixture in an amount of 5-50 wt%, based on total weight of the mixture.  

28. (Original) The method of claim 24, wherein the solvent comprises diethyl ether, di-n-propyl ether, isopropyl ether, anisole, ethoxybenzene, propoxybenzene, butoxybenzene, 2-methoxytoluene, 3-methoxytoluene, 4-methoxytoluene, benzyl ethyl ether, diphenyl ether, dibenzyl ether, tetrahydrofuran, 2,3-dihydropyran, 10tetrahydropyran, 2-methyl tetrahydropyran, benzene, toluene, xylene, ethylbenzene, diethylbenzene or cyclohexylbenzene.



* * * * *

EXAMINER’S COMMENT
(WITH STATEMENT OF REASONS FOR ALLOWANCE)
Pending Claims
Claims 24, 27, and 28 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-23 (Group I) directed to an invention non-elected without traverse.  Accordingly, claims 1-23 have been cancelled.

Response to Amendment
The rejection of claims 25 and 26 under 35 U.S.C. 103 as being unpatentable over Vu et al. (US 2016/0009738 A1) has been rendered moot by the cancellation of these claims.
The rejection of claims 24 and 27 under 35 U.S.C. 103 as being unpatentable over Vu et al. (US 2016/0009738 A1) has been overcome by amendment.
The rejection of claim 28 under 35 U.S.C. 103 as being unpatentable over Vu et al. (US 2016/0009738 A1) in view of Childress et al. (US Pat. No. 7,060,849) has been overcome by amendment.

Allowable Subject Matter
Claims 24, 27, and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: Vu et al. (US 2016/0009738 A1) and Shinohata et al. (US 2010/0274047 A1) represent the closest prior art:
As discussed in the previous Office action, Vu et al. disclose a similar process (see paragraphs 0073-0075).  However, they fail to teach or suggest the instantly claimed polycarbonate as their carbonate containing compound (see paragraphs 0024-0027).
Shinohata et al. (US 2010/0274047 A1) also disclose a similar process (see Abstract; paragraphs 0148-0151, 0154 & 0187-0189).  However, they fail to teach or suggest the instantly claimed amine compound selected from the group consisting of benzylamine, ethylamine, phenethylamine, propylamine, 3-phenylpropylamine, butylamine, 4-phenylbutylamine, pentylamine, 5-phenylpentylamine, hexylamine, 6-phenylhexylamine, isobutylamine, aminoethylpiperazine, 1-methylpiperazine, 3-morpholinopropylamine, (3-aminopropyl)triethoxysilane, and (3-aminopropyl)trimethoxysilane, as their amine compound (see paragraphs 0143-0147).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
July 5, 2022